Name: Commission Regulation (EEC) No 3138/84 of 9 November 1984 amending quantitative limits fixed for imports of certain textile products originating in Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 84 Official Journal of the European Communities No L 293/ 15 COMMISSION REGULATION (EEC) No 3138/84 of 9 November 1984 amending quantitative limits fixed for imports of certain textile products originating in Thailand of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 7 thereof, Whereas, by Regulation (EEC) No 3589/82, quantita ­ tive limits agreed with third countries are shared between the Member States for 1984 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Thailand has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend HAS ADOPTED THIS REGULATION : Article 1 Certain Member States ' shares of the Community quantitative limits for textile products originating in Thailand, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1984 as laid down in the Annex hereto . Article 2 ( This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1984 . For the Commission fitienne DAVIGNON Member of the Commission (') OJ No L 374, 31 . 12. 1982, p . 106 . (2) OJ No L 380, 31 . 12. 1983, p . 1 . No L 293/ 16 Official Journal of the European Communities 10 . 11 . 84 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1984) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1984 2 55.09 55.09-03, 04, 05 , 06, 07, 08 , 09 , 10 , 11 , 12, 13 , 14, 15 , 16 , 17, 19 , 21 , 29 , 32, 34, 35, 37, 38 , 39 , 41 , 49 , 51 , 52, 53 , 54, 55 , 56 , 57, 59 , 61 , 63 , 64, 65 , 66 , 67, 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77, 78 , 79 , 80 , 81 , 82, 83 , 84, 85 , 87, 88 , 89 , 90 , 91 , 92, 93 , 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics , chenille fabrics , tulle and other net fabrics Thailand D F I BNL UK IRL DK GR EEC Tonnes 3 424 371 2219 800 927 54 1 002 22 8 819 3 56.07 A 56.07-01 , 04, 05, 07, 08 , 10, 12, 15, 19, 20, 22, 25 , 29 , 30 , 31 , 35 , 38 , 39, 40 , 41 , 43 , 45, 46 , 47 , 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Thailand (') D F I BNL UK IRL DK GR EEC Tonnes 5 263 982 4 806 1 490 I 800 138 1 244 33 15 756 10 60.02 A Gloves , mittens and mitts, knitted or crocheted, not elastic or rubberized : Thailand D F I BNL UK IRL DK GR EEC 1 000 pairs 2016 477 B 60.02-40 60.02-50, 60 , 70 , 80 Gloves, mittens and mitts , knitted or crocheted, not elastic or rub ­ berized, impregnated or coated with artificial plastic materials Gloves, mittens and mitts, knitted or crocheted, not elastic or rub ­ berized, other than impregnated or oated with artificial plastic mate ­ rials 150 1 030 1 204 (2) 29 84 58 5 048 (') The quantitative limits include cotton fabric falling within category 2. (2) Within the quantitative limit shown for the United Kingdom there is a sub-ceiling of 636 000 pairs for products falling within NIMEXE code 60.02-40 .